TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00075-CV



                                       In the Matter of J. D.


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 13-0147-J395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant J.D., a juvenile, was found to have engaged in delinquent conduct,

specifically the offenses of indecency with a child by contact and indecency with a child by exposure,

and is appealing an order placing him on juvenile probation until his 18th birthday. The State’s brief

was originally due on July 7, 2014, and the State has been granted three extensions, for a total

of 90 days. The State has now filed a fourth motion for extension of time, seeking an additional

thirty days to file the brief, which would make the brief due on November 5, 2014. We grant the

motion, extending the deadline to the following Monday, November 10, 2014. No further extensions

will be granted.

               It is ordered October 28, 2014.



Before Justices Puryear, Pemberton, and Field